COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mauricio Hernandez v. The State of Texas

Appellate case number:    01-16-00741-CR

Trial court case number: 1426482

Trial court:              180th District Court of Harris County

         Appellant’s brief was originally due on December 1, 2016. Represented by two different
appointed lawyers in succession, appellant has filed three motions for extension of the deadline
for filing an appellant’s brief. We have granted extensions through March 3, 2017. On March 7,
2017, counsel filed a fourth motion for extension.
       The last three motions have noted counsel’s inability to contact the appellant.
       We abate this appeal and remand the case to the trial court for a hearing at which
appellant and trial counsel shall be present in person.* TEX. R. APP. P. 38.8(b)(3). The court
coordinator of the trial court shall set a date for the hearing and notify the parties, including
appellant. We direct the trial court to make appropriate written findings of fact and conclusions
of law and to execute any necessary orders on the issue whether appellant desires to pursue his
appeal or has abandoned his appeal.
         The trial court’s findings and recommendations (separate and apart from any docket sheet
notation) and any orders issued pursuant to this hearing shall be included in a supplemental
clerk’s record and filed in this court no later than 30 days from the date of this order. The trial
court shall have a court reporter, or court recorder, record the hearing and file the reporter’s
record with the court no later than 30 days from the date of this order. Additionally, if the
hearing is conducted by video teleconference, a certified electronic copy of the hearing shall be
filed in this court no later than 30 days from the date of this order.


*      If appellant is now incarcerated, he may appear by closed video teleconference. Any such
       teleconference must use a closed-circuit video teleconferencing system that provides for a
       simultaneous compressed full motion video and interactive communication of image and
       sound between the trial court, appellant, and any attorneys representing the State or
       appellant. On request, appellant and his counsel shall be able to communicate privately
       without being recorded or heard by the trial court or the attorney representing the State.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental clerk’s
record and reporter’s record of the hearing are filed in this court.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: March 14, 2017